                            UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:12-cv-00521-FDW


MICHAEL TORIANO MORRIS,             )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                              MEMORANDUM OF
                                    )                              DECISION AND ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

        THIS MATTER is before the Court on Petitioner’s Amended Motion to Vacate Sentence

and Petition for Relief under 28 § [sic] U.S.C. 2241; Alternative Petition for Writ of Coram Nobis;

and Alternative Petition for a Writ of Audita Querela [CV Doc. 1];1,2 and the Government’s Motion

to Dismiss [CV Doc. 10]. Petitioner is represented by private counsel, Claire J. Rauscher.

        On March 6, 2003, Petitioner pleaded guilty to conspiracy to possess with intent to

distribute 5 kilograms or more of cocaine and 50 grams or more of a cocaine base in violation of

21 U.S.C. § 846. [CR Doc. 30: Plea Agreement]. Petitioner was sentenced to 360 months’

imprisonment, which included a sentencing enhancement under 21 U.S.C. § 851. [CR Doc. 116:

Judgment]. On September 20, 2005, Petitioner filed a motion to vacate pursuant to 28 U.S.C. §

2255, which this Court denied and dismissed on the merits on August 7, 2006. [CR Doc. 123,



1
  Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:12-cv-00521-
FDW, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:03-cr-00016-FDW-1.
2
 Petitioner filed a supplement to this motion, which was inadvertently docketed as a motion. [See Doc. 5].
The Court will instruct the Court to term this motion.
130]. The Fourth Circuit affirmed the dismissal of Petitioner’s motion to vacate. United States v.

Morris, 215 Fed. App’x 252 (4th Cir. 2007). On August 17, 2012, Petitioner filed a second motion

to vacate, which this Court dismissed as successive. [CV Docs. 1, 2].

       Thereafter, Petitioner filed the pending motion to amend his previously dismissed,

successive motion to vacate, asserting that he requests relief solely pursuant to 28 U.S.C. § 2241

or, alternatively, pursuant to 28 U.S.C. § 1651(a) or, alternatively, pursuant to the writ of audita

querela. [CV Doc. 4]. This matter was stayed pending the Fourth Circuit’s decision in United

States v. Surratt, No. 14-6851. [6/30/2015 Docket Entry]. On March 22, 2017, Petitioner was

released from Federal Bureau of Prisons (BOP) custody after the President commuted his sentence.

[See CR Doc. 185]. On April 11, 2017, the Fourth Circuit dismissed Surratt as moot after Surratt’s

sentence was commuted by the President. 855 F.3d 218, 219 (4th Cir. 2017). The Government

then moved to dismiss the pending petition for relief under § 2241. [CV Doc. 10]. As grounds,

the Government argues that the petition is moot because, like Surratt, Petitioner’s sentence was

commuted, and now, Petitioner has been released from custody. [CV Doc. 10].

       The Court will grant the Government’s motion to dismiss and deny and dismiss this matter

as moot. Petitioner has been released from BOP custody and no longer has a live case or

controversy.

       IT IS THEREFORE ORDERED that:

       1.      Petitioner’s Motion [Doc. 4] is DENIED as moot.

       2.      The Government’s Motion to Dismiss [Doc. 10] is GRANTED.

       3.      The Clerk is instructed to term the motion at Docket No. 5.




                                                 2
4.   The Clerk is instructed to terminate these proceedings.

                                    Signed: June 22, 2021




                                      3
